DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 4/29/2021, with respect to independent claims 1 and 12, have been fully considered but they are not persuasive. Regarding independent claims applicant argues that “Applicant respectfully submits that Kuo has not been shown to teach or suggest receiving a three-dimensional model representative of a patient's teeth. Kuo, as relied upon by the Office Action, also has not been demonstrated to teach or suggest measuring positions of the patients teeth based on the three-dimensional model, or measuring a first element of a patient's malocclusion of the patient's teeth for one or more types of dental malocclusions based on the three-dimensional model.”(Please see Remarks, page 7, third paragraph). Examiner respectfully disagrees, as Kuo discloses in paragraph 62 discloses “the data mining system captures the 3-D treatment planned movement, the start position and the final achieved dental position”, and further paragraph 246 discloses “a three-dimensional (3-D) scan of the patient's teeth profile may be used in conjunction with the visual graphical interface as discussed above, to automatically capture the initial dental characteristics….”. Hence in view of above passages Kuo discloses receiving a three-dimensional model representative of a patient's teeth and measuring positions of the patients teeth based on the three-dimensional model or measuring a first element of a .
Applicant further argues that “the Office Action cites to paragraph [0247] of Kuo as allegedly teaching or suggesting generating a plurality of treatment plans. Applicant respectfully disagrees with such characterization of paragraph [0247] of Kuo. As relied upon by the Office Action, paragraph [0247] of Kuo describes searching for treatment goals. Applicant respectfully submits that a person of ordinary skill in the art would recognize that identifying treatment goals is distinct from generating a plurality of treatment plans for such goals.” (Please see Remarks, page 7, fourth paragraph). Examiner respectfully disagrees, as paragraph 247, discloses “A query function may also be executed at step 2920 to perform one or more searches from one or more databases associated with dental treatment plans based on one or more selected treatment goals and the patient's initial dental parameters”. Hence as can be seen from above passage that one or more searches are associated with the treatment plan. Further Kuo utilizes the goal or treatment alternatively, for instance in paragraph 248, Kuo discloses “user may determine the most suitable or desirable dental treatment goal or plan for the patient”. Therefore Kuo reference reads on the amended/argued limitations of the claims 1 and 12, as presented by the Applicant. Examiner suggests Applicant to further elaborate on how the correction of a patient's malocclusion may be carried out in the claims to overcome the cited reference.





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 12 and 13 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Kuo (US PGPUB 2007/0129991 A1).

As per claim 1, Kuo discloses a method of manufacturing an orthodontic appliance, the method comprising:
receiving a three-dimensional model representative of a patient's teeth (Kuo, paragraphs 59, 136 and 217, discloses “a configurable three-dimensional model may be used to input the information”);
measuring, based on the three-dimensional model, positions of the patient's teeth (Kuo, paragraph 62, 63, 217 and 246, discloses “The refinement scan is superimposed over the initial one to arrive at a match based upon tooth anatomy and tooth coordinate system”); 

measuring, based on the three-dimensional model, a first element of a patient's malocclusion of the patient's teeth for one or more types of dental malocclusions (Kuo, paragraphs 9, 62 and 246-247, discloses “After the patient's initial dental characteristics are provided, the user may provide a predefined treatment goal based on the patient's initial dental characteristics”); 
generating a plurality of treatment plans based on the measured tooth positions and the tooth movement constraints (Kuo, paragraph 247, discloses “a query function is executed at step 2920 to perform one or more searches from one or more databases associated with dental characteristics and dental treatment goals created at step 2910 based on the dental parameters”); 
generating an first interim final position for each of the plurality of treatment plans (Kuo, Fig. 30, and paragraphs 278 and 279); 
measuring a second element of the patient's malocclusion in the first interim final position for a plurality of treatment plans (Kuo, Fig. 30:3040:3060, and paragraph 279); 
modifying the first interim final position for each of the plurality of treatment plans to correct the element of the patient's malocclusion and generate a final position for each of the plurality of treatment plans (Kuo, paragraph 250, discloses “The particular embodiments of the present invention enables a user to select a treatment goal based on case parameters associated with one or more potential treatment goals.  This assists the user in better selecting an appropriate treatment plan”); 

generating a model of an appliance for each stage of the selected treatment plan (Kuo, paragraphs 9 and 313); and 
outputting instructions for fabricating the appliance for each stage of the selected treatment plan based on the model of the appliance for each stage of the selected treatment plan (Kuo, paragraphs 250, 313 and 314).

As per claim 2, Kuo further discloses the method of claim 1, further comprising: fabricating the appliances (Kuo, paragraphs 313 and 316, discloses “polymeric shells”) for one or more stages of the selected treatment plan, from the instructions for fabricating the respective appliance (Kuo, paragraphs 250, and 316).

As per claim 12, Kuo discloses a system for manufacturing an orthodontic appliance, the system comprising: 
a processor (Kuo, paragraph 344, processor); and 
memory including instructions that when executed by the process (Kuo, paragraphs 104 and 344) cause the system to: 
For rest of the claim limitations please see the analysis of claim 1.

As per claim 13, please see the analysis of claim 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6-11, 14, and 17-22, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo (US PGPUB 2007/0129991 A1) and further in view of Wen (US PGPUB 2017/0100214 A1).

As per claim 3, Kuo further discloses the method of claim 1, further comprises: a (first) new treatment plan wherein bicuspids are extracted and a (second) new treatment plan wherein bicuspids are not extracted (Kuo, paragraphs 90 and 278, discloses “For example, clinicians vary in how likely they would be to perform bicuspid extraction in 
cases with comparable crowding”); and determining second interim final tooth positions for each of the (first and second) new treatment plans of each of the plurality of treatment plans (Kuo, Fig. 30, and paragraphs 278 and 279).

Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kuo teachings by generating additional treatment plans from the initial treatment plan, as taught by Wen.
The motivation would be to provide additional treatment options and improve the 
effectiveness of the oral appliance (paragraph 280), as taught by Wen.

As per claim 6, Kuo in view of Wen further discloses the method of claim 3, further comprises: measuring the positions of the canines in each of the first and second new treatment plans of each of the plurality of treatment plans for determine the canine class occlusion for each treatment plan (Kuo, paragraphs 153, 155, 180 and 192).

As per claim 7, Kuo in view of Wen further discloses the method of claim 6, wherein, for each treatment plan, if a canine class II, class III, or mixed class II and III malocclusion is present in the second interim final tooth positions (Kuo, paragraphs 153, 192 and 262): correcting or improving the canine malocclusion; and generating a third 

As per claim 8, Kuo in view of Wen further discloses the method of claim 7, wherein, for each treatment plan: generating a third and a fourth new treatment plan based on the presence and strength of the class II or class III canine occlusion, the third new treatment plan including bicuspid extraction and the fourth new treatment plan not including bicuspid extraction (Kuo, paragraphs 90, 152, 180 and 278, discloses “For example, clinicians vary in how likely they would be to perform bicuspid extraction in cases with comparable crowding” hence obvious variation in view of Kuo teachings).

As per claim 9, Kuo in view of Wen further discloses the method of claim 3, further comprises: measuring the positions of the teeth in each of the first and second new treatment plans of each of the plurality of treatment plans based on the second interim final tooth positions for each treatment plan for determining the amount of overjet for each treatment plan (Kuo, paragraphs 267, 268 and 270, discloses overjet for each treatment (historical) plan).

As per claim 10, Kuo in view of Wen further discloses the method of claim 9, wherein, for each treatment plan, generating a third and a fourth new treatment plan based on the amount of upper buccal and lower lingual overjet (Kuo, Fig. 17, and paragraphs 74, 158 and 180), the third new treatment plan including lower anterior 

As per claim 11, Kuo in view of Wen further discloses the method of claim 10, wherein, for each treatment plan, determining third interim final tooth positions (Kuo, Fig. 30 and paragraphs 278 and 279).

As per claim 14, please see the analysis of claim 3.

As per claim 17, please see the analysis of claim 6.

As per claim 18, please see the analysis of claim 7.

As per claim 19, please see the analysis of claim 8.

As per claim 20, please see the analysis of claim 9.

As per claim 21, please see the analysis of claim 10.

As per claim 22, please see the analysis of claim 11.


Claims 4, 5, 15, and 16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo (US PGPUB 2007/0129991 A1) and further in view of Wen (US PGPUB 2017/0100214 A1) and further in view of Matov (US PGPUB 2007/0168152 A1).

As per claim 4, Kuo in view of Wen further discloses the method of claim 3, further comprises: Kuo in view of Wen does not explicitly disclose measuring the positions of the molars in each of the first and second new treatment plans of each of the plurality of treatment plans for determine the molar class occlusion for each treatment plan.
Matov discloses measuring the positions of the molars in each of the first and second new treatment plans of each of the plurality of treatment plans for determine the molar class occlusion for each treatment plan (Matov, paragraphs 51, 254, 259 and 268, discloses measurement of molar position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kuo teachings by measuring a molar position, as taught by Matov.
The motivation would be to provide optimum, objective diagnostics and treatment planning, as well as improved dental treatment evaluation (paragraph 5), as taught by Matov.

As per claim 5, Kuo in view of Wen in view of Matov further discloses the method of claim 4, wherein, for each treatment plan, if a molar class II, class III, or mixed class II 
generating a third interim final tooth positions for each of the first and second new treatment plans of each of the plurality of treatment plans (Kuo, paragraphs 347, 278 and 279).

As per claim 15, please see the analysis of claim 4.

As per claim 16, please see the analysis of claim 5.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169.  The examiner can normally be reached on MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYED HAIDER/Primary Examiner, Art Unit 2633